Exhibit 10.1

 

AMERICAN STATES WATER COMPANY

 

2018 SHORT-TERM INCENTIVE PROGRAM

 

 

1.                                    Purpose of 2018 Short-Term Incentive
Program

 

American States Water Company, a California corporation, (the “Corporation”) has
adopted the American States Water Company Performance Incentive Plan (the
“Plan”) to promote the success of the Corporation by (a) motivating executives
selected to participate in the Plan to maximize the performance of the
Corporation both from a financial perspective and in serving its customers and
(b) rewarding them with cash Objective Bonuses directly related to such
performance.  The Corporation’s board of directors recognizes that the ability
of the Corporation and its subsidiaries to attract capital at a low cost is
based on its financial performance and that the Corporation’s customers benefit
through its ability to attract low cost capital.  This 2018 Short-Term Incentive
Program (the “2018 STIP”) sets forth the names of the individuals selected to be
Participants who are eligible to earn Objective Bonuses under the Plan for the
2018 calendar year and the applicable Business Criteria, Additional Objective
Criteria, Performance Targets, and Payout Percentages for the 2018 calendar
year.  The 2018 STIP also provides for Discretionary Bonuses, which when added
to the Objective Bonuses under the Plan, equal the Aggregate Bonuses payable
under the 2018 STIP for the 2018 calendar year.

 

2.                                    Term of 2018 STIP

 

The Performance Period covered by the 2018 STIP (the “Term”) began on January 1,
2018 and will end on December 31, 2018.

 

3.                                    Relationship to American States Water
Company Performance Incentive Plan

 

The Objective Bonuses based on the Business Criteria payable under Awards
granted under the 2018 STIP are granted under the authority of the Plan and are
subject to all of the terms and conditions of the Plan, as it may be amended
from time to time, and any rules adopted by the Committee in accordance with the
terms of the Plan, as such rules are in effect from time to time.  The
Discretionary Bonuses and the Objectives Bonuses based solely on the
satisfaction of the Additional Objective Criteria are granted under the general
authority of the Compensation Committee to determine the compensation payable to
Executives.

 

4.                                    Definitions

 

Capitalized terms used and not otherwise defined herein have the meanings set
forth in the Plan.  In addition, the following phrases shall have the meanings
specified below:

 

“Additional Objective Criteria” means Direct Operating Margin - ASUS.

 

“Adjusted EPS - ASUS” means the EPS of ASUS for 2018 adjusted to remove the
general office allocation to ASUS related to any transaction fees and/or gain or
loss on sale recognized in the financial statements in 2018 associated with a
sale of any of the Corporation’s business units or the acquisition of any new
businesses.

 

1

--------------------------------------------------------------------------------


 

“Adjusted EPS - AWR Consolidated” means the Corporation’s EPS for 2018 adjusted
to remove 1) any write-offs associated with the CPUC’s 2018 procurement audit of
GSWC arising out of the settlement of claims approved by the CPUC in
December 2011 related to the capital projects contracting matter and 2) any
transaction fees and/or gain or loss on sale recognized in the financial
statements in 2018 associated with a sale or restructuring of any of the
Corporation’s business units or the acquisition of any new businesses.

 

“Adjusted EPS - Regulated Utilities” means the sum of the EPS of each of the
Regulated Utilities for 2018 adjusted to remove 1) any write-offs associated
with the CPUC’s 2018 procurement audit of GSWC arising out of the settlement of
claims approved by the CPUC in December 2011 related to the capital projects
contracting matter and 2) any transaction fees and/or gain or loss on sale
recognized in the financial statements in 2018 associated with a sale or
restructuring of any of the Corporation’s business units or the acquisition of
any new businesses.

 

“Aggregate Bonus” means the combination of a Participant’s Objective Bonus and
his or her Discretionary Bonus.

 

“ASUS” means American States Utility Services, Inc., a California corporation,
and wholly owned subsidiary of the Corporation, and its wholly owned
subsidiaries.

 

“Award Agreement” means a written agreement setting forth the material terms and
conditions of the Award as determined by the Committee consistent with the
express limitations of the Plan and the 2018 STIP.

 

“Base Salary” means the Participant’s rate of annual base pay on the date the
Committee approves the Business Criteria, the Additional Objective Criteria and
the Performance Targets.

 

“Board of Directors” means the Corporation’s board of directors.

 

“Budget” or “Budgeted” means, in the case of Adjusted EPS for the Corporation,
the Regulated Utilities or ASUS, as the case may be, the projected Adjusted EPS
for 2018 as set forth in the Operating Budget and for Construction Revenues –
ASUS, Expense Optimization – ASUS, Direct Construction Margin – ASUS and Direct
Operating Margin – ASUS, the amounts included for these metrics in the Operating
Budget.

 

“Business Criteria” means Adjusted EPS-AWR Consolidated, Adjusted EPS-Regulated
Utilities, Adjusted EPS-ASUS, Customer Complaints-RU, Customer Complaint
Standards-RU, Capital Expenditures-RU, Construction Revenues-ASUS, Direct
Construction Margin-ASUS, Expense Optimization-ASUS, SOX Deficiencies-RU, SOX
Deficiencies-ASUS, Economic Value Added-ASUS, Safety Recordable Work
Incidents-ASUS, Safety-Recordable Work Incidents-RU and Supplier Diversity-RU.

 

“CAB” means the CPUC Consumer Affairs Branch.

 

“Capital Expenditures - RU” means the dollar amount of capital expenditures for
2018 for the Regulated Utilities.

 

2

--------------------------------------------------------------------------------


 

“Construction Revenues – ASUS” – means the total revenues from the construction
segment of ASUS during 2018 for the military bases served by subsidiaries of
ASUS.

 

“Committee” means the Compensation Committee of the Board of Directors.

 

“CPUC” means the California Public Utilities Commission.

 

“Customer Complaint Standards - RU” means the number of complaints on all
matters on the Regulated Utilities received by CAB in 2018 divided by the
average number of customers served by the Regulated Utilities during 2018.

 

“Customer Complaints - RU” means the number of water quality, pressure, and leak
complaints received from water customers by GSWC divided by the average number
of water customers served by GSWC during 2018.

 

“Direct Construction Margin – ASUS” means a percentage determined by dividing
total construction revenues less ASUS construction costs (reported as expenses
in the Corporation’s Form 10-K for 2018 filed with the Securities and Exchange
Commission) by total construction revenues. Construction revenues and
construction costs for this purpose shall exclude the construction revenues and
construction costs of Fort Riley Utility Services, Inc. and any new base
construction revenues and construction costs.

 

“Direct Operating Margin – ASUS” means a percentage determined by dividing total
operations and maintenance revenues less direct operations and maintenance
expense by total operations and maintenance revenues as recorded in the
Corporation’s Form 10-K.  Total operations and maintenance revenues for this
purpose shall exclude revenues of Fort Riley Utility Services, Inc. and any new
base awards received in 2018. Direct operations and maintenance expense for this
purpose shall include other operation, administration and general, depreciation
and amortization, maintenance and property and other taxes as reflected in the
Corporation’s Form 10-K, but shall exclude (i) expenses of Fort Riley Utility
Services, Inc. and any new base received during 2018, (ii) expenses of ASUS
administration and centralized functions, (iii) general office expenses of GSWC
approved by the CPUC to be allocated to ASUS, and (iv) property and other taxes
allocable to construction activities.

 

“Discretionary Bonus” means a bonus payable to a Participant based on that
Participant’s Individual Performance Measures.

 

“Economic Value Added – ASUS” means the percentage increase over the EV Goal –
ASUS.

 

“EPS” means fully diluted earnings per share as reported in the Corporation’s
consolidated financial statements for 2018.

 

“EV Goal – ASUS” means the economic value goal established for the combined
amount of government-approved monthly fixed fees (as annualized) during the
Compensation Committee meeting on March 22, 2018 for (i) operations and
maintenance and (ii) renewal and replacement for the military bases served as of
December 31, 2018, as a result of price adjustments approved by a Contracting
Officer on such military bases during 2018.

 

3

--------------------------------------------------------------------------------


 

“Expense Optimization – ASUS” means the sum of other operations, maintenance,
and administrative and general expenses of ASUS in 2018 (as reflected in the
Corporation’s 10-K) excluding (i) expenses of Fort Riley Utility Services, Inc.,
(ii) expenses of ASUS incurred in connection with any new base awards during
2018, (iii) general office expenses of GSWC approved by the CPUC to be allocated
to ASUS, (iv) expenses incurred in connection with ASUS’s new business
development cost center, and (v) expenses included in the Corporation’s
Form 10-K for awards recorded under the plan and the 2016 Stock Incentive Plan.

 

“GSWC” means Golden State Water Company, a California corporation and wholly
owned subsidiary of the Corporation.

 

“Individual Performance Measures” means the criteria or goals utilized to
determine the amounts of each Participant’s Discretionary Bonus.

 

“Objective Bonus” means a bonus based on the degree of achievement of the
Performance Targets for the Business Criteria and the Additional Objective
Criteria.

 

“Operating Budget” means the Company’s operating budget for 2018 as presented to
the Board of Directors at its January 30, 2018 meeting as adjusted for the
impact of decisions of the CPUC and other adjustments required to be made under
Section 4.6 of the Plan.

 

“Payout Percentage” means the percentage of a Participant’s Target Aggregate
Bonus that is payable based on the degree of satisfaction of a Performance
Target or the Individual Performance Measures.

 

“Performance Measures” means the Business Criteria, the Additional Objective
Criteria and Individual Performance Measures.

 

“Performance Target” means a specific goal established by the Committee with
respect to the Business Criteria or the Additional Objective Criteria as set
forth in Section 6.

 

“Regulated Utilities” means GSWC and any other utility that becomes a direct or
indirect subsidiary of the Corporation which is designated a “regulated utility”
by the Committee.

 

“Safety-Recordable Work Incidents – ASUS” means the number of work-related
injuries and illnesses as reported on the OSHA Form 300s for ASUS other than for
Fort Riley Utility Services, Inc.

 

“Safety-Recordable Work Incidents - RU” means the number of work-related
injuries and illnesses as reported on the OSHA Form 300 for GSWC.

 

“SOX” means the Sarbanes-Oxley Act of 2002.

 

“SOX Deficiencies - ASUS” means the number of “control deficiencies” (each a
“CD”), “significant deficiencies” (each an “SD”) and “material weaknesses” (each
a “MW”) reported for ASUS in the independent auditor’s report for 2018 pursuant
to Section 404 of SOX.

 

4

--------------------------------------------------------------------------------


 

“SOX Deficiencies - RU” means the number of CDs, SDs and MWs reported for the
Regulated Utilities in the independent auditor’s report for 2018 pursuant to
Section 404 of SOX.

 

“Supplier Diversity - RU” means the percentage reported by the Regulated
Utilities to the CPUC annually by March 1 in its General Order 156 Compliance
Filing.  The percentage is calculated by taking the Regulated Utilities’ total
procurement dollars for the reporting period with CPUC qualified women-owned,
minority-owned, disabled veteran-owned, and lesbian, gay, bisexual and
transgender-owned business enterprises divided by the Regulated Utilities’ total
procurement dollars (net of exclusions allowed under the General Order 156
Compliance Filing for the reporting period, such as payments for purchased
water, purchased power, pump taxes, income taxes, franchise fees, and postage).

 

“Target Aggregate Bonus” means the amount of bonus that would be payable if each
of the Performance Targets were met at the targeted level and the Participant’s
Individual Performance Measures were met at the targeted level.

 

5.                                    Participation and Individual Awards

 

The individuals who have been selected as Participants in the 2018 STIP are set
forth below together with the amount of their Target Aggregate Bonuses as a
percentage of Base Salary:

 

 

 

 

Participant

Target
Aggregate Bonus

GSWC Officers

 

Robert J. Sprowls

71.0%

Administrative and General

Eva G. Tang

31.5%

 

Gladys M. Farrow

26.0%

 

Denise L. Kruger

31.5%

 

Paul J. Rowley

26.0%

Operations

Patrick R. Scanlon

26.0%

 

William C. Gedney

26.0%

 

Bryan K. Switzer (Keith)

26.0%

ASUS Officers

 

James C. Cotton III

51.5%

 

Granville R. Hodges, Jr. (Rusty)

26.0%

 

For purposes of this 2018 STIP, the GSWC officers will be divided into
(1) Administrative and General Officers and (2) Operations Officers.

 

The Corporation will enter into an Award Agreement with each Participant that
(a) describes his or her Individual Performance Measures and sets forth his or
her Target Aggregate Bonus, (b) sets forth his or her threshold, target and
maximum Performance Targets and (c) incorporates the terms and conditions of the
Plan and this 2018 STIP by reference.  The Target Aggregate Bonus amount set
forth above shall represent the aggregate amount of up to three separate
bonuses: an Objective Bonus under the Plan, an Objective Bonus based solely on
satisfaction of the Additional Objective Criteria and a Discretionary Bonus.

 

5

--------------------------------------------------------------------------------


 

6.                                    Performance Targets for Objective Bonuses

 

The threshold, target and maximum Performance Targets for the 2018 STIP are set
forth in Exhibit A to this 2018 STIP.

 

7.                                    Determination of Participants’ Aggregate
Bonuses

 

The Aggregate Bonus payable to each Participant shall be determined on the basis
of the extent to which the Performance Targets for the Business Criteria, the
Additional Objective Criteria and that Participant’s Individual Performance
Measures are achieved.  The amount of Aggregate Bonus payable is equal to the
amount of the Target Aggregate Bonus multiplied by the sum of the Payout
Percentages for each of the Performance Measures as determined pursuant to the
tables in (a) Section B of Exhibit A for Participants that are Administrative
and General Officers employed by GSWC, (b) Section C for Participants that are
Operations Officers employed by GSWC and (c) Section D for Participants employed
by ASUS.

 

As soon as practicable following the end of the Term of the 2018 STIP and the
completion of the independent auditor’s report for 2018, the Committee shall
determine the extent to which the Performance Targets for the Business Criteria
and the Additional Objective Criteria are achieved and the extent to which the
Individual Performance Measures are achieved, and determine the Payout
Percentage for each of the Performance Measures.  In order for a Participant to
receive any payment with respect to the Participant’s Discretionary Bonus, the
Participant must meet the standards established for the Participant’s position,
which standards shall be one of the components of the Participant’s Individual
Performance Measures.  The determination of whether the standards established
for the Participant’s position are achieved shall be made by the Committee,
which (other than for the Company’s President and Chief Executive Officer)
determination shall be based on the recommendations of the President and Chief
Executive Officer or another direct supervisor of the Participant.

 

For levels of achievement between threshold and maximum, the Committee shall
determine the Payout Percentage by interpolation.  Subject to Section 8 below,
the Aggregate Bonus for each Participant shall be the sum of the Payout
Percentages determined with respect to each Performance Measure multiplied by
the amount of Participant’s Target Aggregate Bonus.

 

8.                                    Payment of Accounts

 

At the time the Committee makes the determinations described in Section 7, it
shall certify, in accordance with Section 4.8 of the Plan, the amounts of the
Objective Bonuses payable to Participants.  The Committee shall, at the same
time, determine the amount of the Discretionary Bonus payable to Participants. 
Payment of such bonuses (the Aggregate Bonuses) shall be made as soon as
practicable following the Committee’s determination and certification, but in no
event later than December 31, 2019.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, any Objective Bonus otherwise payable to any
Participant under this 2018 STIP shall be subject to the adjustments,
limitations (including the dollar limitation under Section 4.3 of the Plan), the
Committee’s discretionary authority to make downward adjustments and other terms
and conditions set forth in the Plan.  Any Discretionary Bonus otherwise payable
under this 2018 STIP shall be subject to any adjustments, limitations, upward or
downward adjustments in amounts and any other terms or conditions that the
Committee may impose in its sole discretion.

 

9.                                    Effect of Termination of Employment

 

Except as otherwise provided in an employment agreement, memorandum of
understanding, other contract between a Participant and the Corporation or one
of its Subsidiaries, or by the Committee in its sole discretion, the bonuses
payable under a Participant’s Award will be forfeited, and the Participant will
not be entitled to any bonus payments with respect to such Award if the
Participant ceases to be employed by the Corporation or one of its Subsidiaries
for any reason prior to the date the bonus payments under the 2018 STIP are paid
to Participants.

 

10.                            Recoupment of Bonuses

 

Any payment of an Objective Bonus, Discretionary Bonus or Aggregate Bonus under
this 2018 STIP is subject to recoupment pursuant to the Corporation’s Policy
Regarding the Recoupment of Certain Performance-Based Compensation Payments as
in effect from time to time, or as otherwise may be required by law and a
Participant shall promptly make any reimbursement requested by the Board of
Directors or the Committee pursuant to such policy with respect to any such
bonuses.  Further, each Participant shall agree, by accepting an Award under the
2018 STIP and executing an Award Agreement, that the Corporation and/or any of
its affiliates may deduct from any amounts it may owe the Participant from time
to time (such as wages or other compensation) any and all amounts the
Participant is required to reimburse the Corporation pursuant to such policy
with respect to the Award.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2018 STIP

 

PERFORMANCE TARGETS AND PAYOUT PERCENTAGES

 

A.        PERFORMANCE TARGETS FOR OBJECTIVE BONUSES

 

Performance
Measure

Performance Targets

Threshold

Target

Maximum

Adjusted EPS - AWR Consolidated

80% Budget

100% Budget

120% Budget

Adjusted EPS - Regulated Utilities (RU)

80% Budget

100% Budget

120% Budget

Adjusted EPS - ASUS

80% Budget

100% Budget

130% Budget

Customer Complaints - RU

< 0.16%

< 0.12%

< 0.08%

Customer Complaint Standards - RU

Rate of Complaints to the CAB

< 0.0275%

Rate of Complaints to the CAB

< 0.0225%

Rate of Complaints to the CAB

< 0.0175%

Capital Expenditures - RU

> $96.5 million

> $110 million

> $120 million

Supplier Diversity - RU

> 24.5%

> 27.5%

> 30.5%

Safety - Recordable Work Incidents  - RU

23

17

13

SOX Deficiencies - RU

No MW, No SD & No more than 4 CDs

No MW, No SD & No more than 2 CDs

No MW, No SD & No CD

SOX Deficiencies - ASUS

No MW, No SD & No more than 1 CD

No MW, No SD & No CD

N/A

Economic Value Added - ASUS

> 100% of EV Goal

> 102.8% of EV Goal

> 105.6% of EV Goal

Construction Revenues - ASUS

> 90% of Budget

> 100% of Budget

> 110% of Budget

Expense Optimization - ASUS

< 101% of Budget

< 98% of Budget

< 96% of Budget

Direct Construction Margin - ASUS

> Budget less 100 basis points

> Budget

> Budget plus 100 basis points

Direct Operating Margin – ASUS

> Budget plus 100 basis points

> Budget plus 200 basis points

> Budget plus 300 basis points

Safety - Recordable Work Incidents  - ASUS

13

10

7

 

A-1

--------------------------------------------------------------------------------


 

B.        PAYOUT PERCENTAGES FOR PERFORMANCE MEASURES - GSWC ADMINISTRATIVE AND
GENERAL OFFICERS

 

Performance
Measure

Payout Percentage

Threshold

Target

Maximum

Adjusted EPS - AWR Consolidated

10.0%

20.0%

35.0%

Adjusted EPS - Regulated Utilities (RU)

11.5%

20.0%

29.0%

Adjusted EPS - ASUS

5.0%

10.0%

20.0%

Customer Complaints - RU

1.5%

5.0%

7.0%

Customer Complaint Standards - RU

1.5%

5.0%

7.0%

Capital Expenditures - RU

4.0%

10.0%

15.0%

SOX Deficiencies - RU

2.0%

5.0%

7.0%

SOX Deficiencies - ASUS

2.0%

5.0%

N/A

Objective Bonus Total

37.5%

80.0%

120.0%

Individual Performance Measure
(Discretionary Bonus)

12.5%

20.0%

35.0%

Aggregate Bonus

50.0%

100.0%

155.0%

 

A-2

--------------------------------------------------------------------------------


 

C.        PAYOUT PERCENTAGES FOR PERFORMANCE MEASURES - GSWC OPERATIONS OFFICERS

 

Performance
Measure

Payout Percentage

Threshold

Target

Maximum

Adjusted EPS - Regulated Utilities (RU)

20.0%

40.0%

60.0%

Customer Complaints - RU

2.0%

5.0%

7.0%

Customer Complaint Standards - RU

2.0%

5.0%

7.0%

Capital Expenditures - RU

7.5%

15.0%

20.0%

Supplier Diversity - RU

2.0%

5.0%

7.0%

Safety - Recordable Work Incidents - RU

2.0%

5.0%

7.0%

SOX Deficiencies - RU

2.0%

5.0%

7.0%

Objective Bonus Total

37.5%

80.0%

115.0%

Individual Performance Measure
(Discretionary Bonus)

12.5%

20.0%

35.0%

Aggregate Bonus

50.0%

100.0%

150.0%

 

A-3

--------------------------------------------------------------------------------


 

D.        PAYOUT PERCENTAGES FOR PERFORMANCE MEASURES - ASUS

 

Performance
Measure

Payout Percentage

Threshold

Target

Maximum

Adjusted EPS - ASUS

15.0%

40.0%

70.0%

Economic Value Added - ASUS

3.0%

6.0%

12.0%

Construction Revenues - ASUS

3.0%

6.0%

12.0%

Expense Optimization - ASUS

4.0%

6.0%

12.0%

Direct Construction Margin - ASUS

4.0%

6.5%

12.0%

SOX Deficiencies - ASUS

2.0%

5.0%

N/A

Direct Operating Margin - ASUS

4.0%

6.5%

12.0%

Safety – Recordable Work Incidents -ASUS

2.5%

4.0%

5.0%

Objective Bonus Total

37.5%

80.0%

135.0%

Individual Performance Measure
(Discretionary Bonus)

12.5%

20.0%

35.0%

Aggregate Bonus

50.0%

100.0%

170.0%

 

A-4

--------------------------------------------------------------------------------